 



Exhibit 10.4

GUARANTY

                    For and in consideration of the loan by COMERICA BANK
(“Bank”) to ALLIANCE CONSULTING GROUP ASSOCIATES, INC. and ALLIANCE HOLDINGS,
INC. (collectively, “Borrower”), which loan is made pursuant to a Loan and
Security Agreement dated as of September 25, 2003, as amended from time to time,
including without limitation by that certain First Amendment to Loan and
Security Agreement dated as of December 12, 2003, that certain Second Amendment
to Loan and Security Agreement dated as of May 27, 2004, that certain Third
Amendment to Loan Documents dated as of August 9, 2004, and that certain Fourth
Amendment to Loan Documents dated as of the date hereof (collectively, the
“Agreement”), and acknowledging that Bank would not enter into the Agreement
without the benefit of this Guaranty, each of the undersigned guarantors (each a
“Guarantor”; collectively, the “Guarantors”) hereby unconditionally and
irrevocably guarantees the prompt and complete payment of all amounts that
Borrower owes to Bank and performance by Borrower of the Agreement and any other
agreements between Borrower and Bank, executed and/or delivered in connection
with the Agreement as amended from time to time (collectively referred to as the
“Agreements”), in strict accordance with their respective terms. All terms used
without definition in this Guaranty shall have the meaning assigned to them in
the Agreement.

                    1.           Each Guarantor guarantees to Bank payment of
all amounts due under the Agreements (collectively, the “Obligations”) provided
that no demand shall be made by Bank against Guarantors under this Guaranty
until such time as Bank has accelerated all of the Obligations pursuant to the
terms of the Agreements, provided that acceleration shall not be necessary where
it is delayed or restricted by any law or judicial order, including a stay under
the United States Bankruptcy Code or other insolvency law.

                    2.           Subject to Section 1, the obligations hereunder
are joint and several and are independent of the obligations of Borrower and any
other person or entity, and a separate action or actions may be brought and
prosecuted against a Guarantor whether action is brought against Borrower or
whether Borrower be joined in any such action or actions. Each Guarantor waives
the benefit of any statute of limitations affecting its liability hereunder or
the enforcement thereof, to the extent permitted by law. Guarantors’ liability
under this Guaranty is not conditioned or contingent upon the genuineness,
validity, regularity or enforceability of the Agreements.

                    3.           Each Guarantor authorizes Bank, without notice
or demand and without affecting its liability hereunder, from time to time to
(a) agree with Borrower to renew, extend, or otherwise change the terms of the
Agreements or any part thereof; (b) take and hold security for the payment of
this Guaranty or the Agreements, and exchange, enforce, waive and release any
such security; and (c) apply such security and direct the order or manner of
sale thereof as Bank in its sole discretion may determine.

                    4.           Subject to Section 1, above, each Guarantor
waives any right to require Bank to (a) proceed against Borrower , any guarantor
or any other person; (b) proceed against or exhaust any security held from
Borrower; or (c) pursue any other remedy in Bank’s power whatsoever. Bank may,
at its election, exercise or decline or fail to exercise any right or remedy it
may have against Borrower or any security held by Bank, including without
limitation the right to foreclose upon any such security by judicial or
nonjudicial sale, without affecting or impairing in any way the liability of
Guarantors hereunder. Each Guarantor waives any defense arising by reason of any
disability or other defense of Borrower or by reason of the cessation from any
cause whatsoever of the liability of Borrower. Each Guarantor waives any setoff,
defense or counterclaim that Borrower may have against Bank. Each Guarantor
waives any defense arising out of the absence, impairment or loss of any right
of reimbursement or subrogation or any other rights against Borrower. Until all
of the amounts that Borrower owes to Bank have been paid in full, Guarantors
shall have no right of subrogation or reimbursement, contribution or other
rights against Borrower, and each Guarantor waives any right to enforce any
remedy that Bank now has or may hereafter have against Borrower. Each Guarantor
waives all presentments, demands for performance, notices of nonperformance,
protests, notices of protest, notices of dishonor, and notices of acceptance of
this Guaranty and of the existence, creation, or incurring of new or additional
indebtedness. Guarantors assume the responsibility for being and keeping
themselves informed of the financial condition of Borrower and of all other
circumstances bearing upon the risk of nonpayment of any indebtedness or
nonperformance of any obligation of Borrower, warrant to Bank that they will
keep so informed, and agree that absent a request for particular information by
Guarantors, Bank shall not have any duty to advise Guarantors of information
known to Bank regarding such condition or any such circumstances. Each Guarantor
waives the benefits of California Civil Code sections 2809, 2810, 2819, 2845,
2847, 2848, 2849, 2850, 2899 and 3433.

1



--------------------------------------------------------------------------------



 



                    5.           Each Guarantor acknowledges that, to the extent
such Guarantor has or may have certain rights of subrogation or reimbursement
against Borrower for claims arising out of this Guaranty, those rights may be
impaired or destroyed if Bank elects to proceed against any real property
security of Borrower by non-judicial foreclosure. That impairment or destruction
could, under certain judicial cases and based on equitable principles of
estoppel, give rise to a defense by Guarantors against its obligations under
this Guaranty. Each Guarantor waives that defense and any others arising from
Bank’s election to pursue non-judicial foreclosure. Without limiting the
generality of the foregoing, each Guarantor waives any and all benefits and
defenses under California Code of Civil Procedure Sections 580a, 580b, 580d and
726, to the extent they are applicable.

                    6.           If Borrower becomes insolvent or is adjudicated
bankrupt or files a petition for reorganization, arrangement, composition or
similar relief under any present or future provision of the United States
Bankruptcy Code, or if such a petition is filed against Borrower, and in any
such proceeding some or all of any indebtedness or obligations under the
Agreements are terminated or rejected or any obligation of Borrower is modified
or abrogated, or if Borrower’s obligations are otherwise avoided for any reason,
Guarantors agree that their liability hereunder shall not thereby be affected or
modified and such liability shall continue in full force and effect as if no
such action or proceeding had occurred. This Guaranty shall continue to be
effective or be reinstated, as the case may be, if any payment must be returned
by Bank upon the insolvency, bankruptcy or reorganization of Borrower, a
Guarantor, any other guarantor, or otherwise, as though such payment had not
been made.

                    7.           Guarantors agree to pay reasonable attorneys’
fees and all other costs and expenses which may be incurred by Bank in the
enforcement of this Guaranty. No terms or provisions of this Guaranty may be
changed, waived, revoked or amended without Bank’s prior written consent. Should
any provision of this Guaranty be determined by a court of competent
jurisdiction to be unenforceable, all of the other provisions shall remain
effective. This Guaranty, together with any agreements (including without
limitation any security agreements or any pledge agreements) executed in
connection with this Guaranty, embodies the entire agreement among the parties
hereto with respect to the matters set forth herein, and supersedes all prior
agreements among the parties with respect to the matters set forth herein. No
course of prior dealing among the parties, no usage of trade, and no parol or
extrinsic evidence of any nature shall be used to supplement, modify or vary any
of the terms hereof. There are no conditions to the full effectiveness of this
Guaranty. Bank may assign this Guaranty without in any way affecting Guarantors’
liability under it. This Guaranty shall inure to the benefit of Bank and its
successors and assigns. This Guaranty is in addition to the guaranties of any
other guarantors and any and all other guaranties of Borrower’s indebtedness or
liabilities to Bank.

                    8.           Each Guarantor represents and warrants to Bank
that (i) Guarantor has taken all necessary and appropriate action to authorize
the execution, delivery and performance of this Guaranty, (ii) execution,
delivery and performance of this Guaranty do not conflict with or result in a
breach of or constitute a default under Guarantor’s Certificate of Incorporation
or Bylaws or other organizational documents or agreements to which it is party
or by which it is bound, and (iii) this Guaranty constitutes a valid and binding
obligation, enforceable against Guarantor in accordance with its terms.

                    9.           Each Guarantor covenants and agrees that
Guarantor shall do all of the following:

                                  9.1.           Guarantor shall maintain its
corporate existence, remain in good standing in the state of its organization,
and continue to qualify in each jurisdiction in which the failure to so qualify
could have a material adverse effect on the financial condition, operations or
business of Guarantor. Guarantor shall maintain in force all licenses, approvals
and agreements, the loss of which could have a material adverse effect on its
financial condition, operations or business.

                                  9.2.           Guarantor shall comply with all
statutes, laws, ordinances, directives, orders, and government rules and
regulations to which it is subject if non-compliance with such laws could
adversely affect the financial condition, operations or business of Guarantor.

                                  9.3.           At any time and from time to
time Guarantor shall execute and deliver such further instruments and take such
further action as may reasonably be requested by Bank to effect the purposes of
this Guaranty.

                                  9.4.           Guarantor shall not transfer,
assign, encumber or otherwise dispose of any shares of capital stock or other
equity interest Guarantor may now have or hereafter acquire in Borrower, other
than stock options issued in the normal course of business to its employees.

2



--------------------------------------------------------------------------------



 



                    10.           This Guaranty shall be governed by the laws of
the State of California, without regard to conflicts of laws principles. EACH
GUARANTOR WAIVES ANY RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. Each Guarantor submits to the exclusive
jurisdiction of the state and federal courts located in Santa Clara County,
California for purposes of this Guaranty and the Agreements.

                    11.           REFERENCE PROVISION.

                    If and only if the jury trial waiver set forth in Section 10
of this Agreement is invalidated for any reason by a court of law, statute or
otherwise, the reference provisions set forth below shall be substituted in
place of the jury trial waiver. So long as the jury trial waiver remains valid,
the reference provisions set forth in this Section shall be inapplicable.

                                  11.1.           Each controversy, dispute or
claim (each, a “Claim”) between the parties arising out of or relating to this
Agreement, any security agreement executed by a Guarantor in favor of Bank, or
any other document, instrument or agreement executed by a Guarantor with or in
favor of Bank (collectively in this Section, the “Loan Documents”), other than
(i) all matters in connection with nonjudicial foreclosure of security interests
in real or personal property; or (ii) the appointment of a receiver or the
exercise of other provisional remedies (any of which may be initiated pursuant
to applicable law) that are not settled in writing within fifteen (15) days
after the date on which a party subject to the Loan Documents gives written
notice to all other parties that a Claim exists (the “Claim Date”) shall be
resolved by a reference proceeding in California in accordance with the
provisions of Section 638 et seq. of the California Code of Civil Procedure, or
their successor sections (“CCP”), which shall constitute the exclusive remedy
for the resolution of any Claim concerning the Loan Documents, including whether
such Claim is subject to the reference proceeding. Except as set forth in this
section, the parties waive the right to initiate legal proceedings against each
other concerning each such Claim. Venue for these proceedings shall be in the
Superior Court in the County where the real property, if any, is located or in a
County where venue is otherwise appropriate under state law (the “Court”). By
mutual agreement, the parties shall select a retired Judge of the Court to serve
as referee, and if they cannot so agree within fifteen (15) days after the Claim
Date, the Presiding Judge of the Court (or his or her representative) shall
promptly select the referee. A request for appointment of a referee may be heard
on an ex parte or expedited basis. The referee shall be appointed to sit as a
temporary judge, with all the powers for a temporary judge, as authorized by
law, and upon selection should take and subscribe to the oath of office as
provided for in Rule 244 of the California Rules of Court (or any subsequently
enacted Rule). Each party shall have one peremptory challenge pursuant to CCP
§170.6. Upon being selected, the referee shall (a) be requested to set the
matter for a status and trial-setting conference within fifteen (15) days after
the date of selection and (b) if practicable, try any and all issues of law or
fact and report a statement of decision upon them within ninety (90) days of the
date of selection. The referee will have power to expand or limit the amount of
discovery a party may employ. Any decision rendered by the referee will be
final, binding and conclusive, and judgment shall be entered pursuant to CCP
§644 in any court in the State of California having jurisdiction. The parties
shall complete all discovery no later than fifteen (15) days before the first
trial date established by the referee. The referee may extend such period in the
event of a party’s refusal to provide requested discovery for any reason
whatsoever, including, without limitation, legal objections raised to such
discovery or unavailability of a witness due to absence or illness. No party
shall be entitled to “priority” in conducting discovery. Either party may take
depositions upon seven (7) days written notice, and shall respond to requests
for production or inspection of documents within ten (10) days after service.
All disputes relating to discovery which cannot be resolved by the parties shall
be submitted to the referee whose decision shall be final and binding upon the
parties. Pending appointment of the referee as provided herein, the Superior
Court is empowered to issue temporary and/or provisional remedies, as
appropriate.

                                  11.2.           Except as expressly set forth
herein, the referee shall determine the manner in which the reference proceeding
is conducted including the time and place of all hearings, the order of
presentation of evidence, and all other questions that arise with respect to the
course of the reference proceeding. Except for trial, all proceedings and
hearings conducted before the referee shall be conducted without a court
reporter unless a party requests a court reporter. The party making such a
request shall have the obligation to arrange for and pay for the court reporter.
Subject to the referee’s power to award costs to the prevailing party, the
parties shall equally bear the costs of the court reporter at the trial and the
referee’s expenses

                                  11.3.           The referee shall determine
all issues in accordance with existing California case and statutory law.
California rules of evidence applicable to proceedings at law will apply to the
reference proceeding.

3



--------------------------------------------------------------------------------



 



The referee shall be empowered to enter equitable as well as legal relief, to
provide all temporary and/or provisional remedies and to enter equitable orders
that shall be binding upon the parties. At the close of the reference
proceeding, the referee shall issue a single judgment at disposing of all the
claims of the parties that are the subject of the reference. The parties reserve
the right (i) to contest or appeal from the final judgment or any appealable
order or appealable judgment entered by the referee and (ii) to obtain findings
of fact, conclusions of laws, a written statement of decision, and (iii) to move
for a new trial or a different judgment, which new trial, if granted, shall be a
reference proceeding under this provision.

If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by the reference procedure herein described
will be resolved and determined by arbitration conducted by a retired judge of
the Court, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery as set forth in this Section shall apply to any such arbitration
proceeding.

                    IN WITNESS WHEREOF, the undersigned Guarantors have executed
this Guaranty as of this 30th day of September, 2004.

              SAFEGUARD DELAWARE, INC.
 
       

  By:   /s/ Steve Grenfell

     

--------------------------------------------------------------------------------

 

  Title:   Vice President

     

--------------------------------------------------------------------------------

 
 
            SAFEGUARD DELAWARE, INC.     Attn: CFO     800 The Safeguard
Building     435 Devon Park Drive     Wayne, PA 19087
 
       
 
            SAFEGUARD SCIENTIFICS (DELAWARE), INC.
 
       

  By:   /s/ Steve Grenfell

     

--------------------------------------------------------------------------------

 

  Title:   Vice President

     

--------------------------------------------------------------------------------

 
 
       
 
            SAFEGUARD SCIENTIFICS (DELAWARE), INC.     Attn: CFO     800 The
Safeguard Building     435 Devon Park Drive     Wayne, PA 19087

4